Exhibit 10.1

 

TRANSACTION SUPPORT AGREEMENT

 

November 22, 2017

 

This TRANSACTION SUPPORT AGREEMENT (this “Agreement”) is entered into by and
among (i) 99 Cents Only Stores LLC (the “Company”) and (ii) the undersigned
holders (including beneficial owners or investment managers of beneficial
owners) of Existing Notes (together with their successors and assigns, each in
such capacity, a “Support Party”).  The Company and each of the Support Parties
shall be referred to as a “Party” and, shall be collectively referred to as the
“Parties.”

 

RECITALS

 

WHEREAS, on November 7, 2017, utilizing an offering memorandum dated November 7,
2017 (the “Original Exchange Offer Memorandum”), the Company launched an
exchange offer (the “Original Exchange Offer”) relating to the Company’s
outstanding 11% Senior Notes due 2019 (the “Existing Notes”) issued under that
certain indenture, dated as of December 29, 2011, among the Company, as
successor issuer to Number Merger Sub, Inc., and Wilmington Trust, National
Association, as trustee, as amended or supplemented from time to time (the
“Existing Indenture”);

 

WHEREAS, prior to the date hereof, the Parties have discussed the possibility of
amending the terms of the Original Exchange Offer on the terms and conditions
summarized on Exhibit A hereto (the Original Exchange Offer Memorandum, as
amended to give effect to the terms and conditions set forth on Exhibit A
hereto, the “New Exchange Offer Memorandum;” and the Original Exchange Offer, as
amended to give effect to the terms and conditions set forth on Exhibit A
hereto, the “Exchange Offer”);

 

WHEREAS, in conjunction with the Exchange Offer, the Support Parties have agreed
to consent, pursuant to a consent solicitation (the “Consent Solicitation”), to
amendments to the Existing Indenture (the “Proposed Amendments,” and the
consents thereto, the “Consents”). The Consents will, among other things,
eliminate substantially all of the covenants contained in the Existing Indenture
and the Existing Notes (other than, among certain other covenants, the covenant
to pay interest and premium, if any, on, and the principal amount of, the
Existing Notes when due) and will eliminate certain events of default and
related provisions;

 

WHEREAS, the Parties have engaged in arm’s length, good faith discussions with
the objective of reaching an agreement regarding the Exchange Offer and the
Proposed Amendments; and

 

WHEREAS, the following sets forth the agreement among the Parties concerning
their support, subject to the terms and conditions hereof, for the Exchange
Offer and the Consent Solicitation.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:

 

AGREEMENT

 

1.                                      Amended Exchange Offer and Consent
Solicitation.

 

(a)                                 The Exchange Offer and Consent Solicitation
will be implemented pursuant to various actions, agreements and related
documentation, including, but not limited to:

 

(i)                                     the New Exchange Offer Memorandum;

 

--------------------------------------------------------------------------------


 

(ii)                                  an amended and restated letter of
transmittal for the Exchange Offer (such letter of transmittal, collectively
with the New Exchange Offer Memorandum, the “Exchange Offer Materials”); or

 

(iii)                               such other definitive documentation
(including, without limitation, an indenture, global notes and security
documents with respect to the notes to be issued pursuant to the Exchange Offer)
as is necessary or advisable to consummate the Exchange Offer and Consent
Solicitation, all on the same economic terms and otherwise consistent in all
material respects with the terms set forth in the Original Exchange Offer
Memorandum, as amended to give effect to the terms and conditions set forth on
Exhibit A hereto. The documents referred to in the foregoing subsections
(i)-(iii), collectively, including all exhibits, annexes, schedules, amendments
and supplements thereto, the “Transaction Documents”).

 

The Transaction Documents shall be substantially consistent in all material
respects with the Original Exchange Offer Memorandum (as amended to give effect
to the terms and conditions set forth on Exhibit A hereto), in each case, with
such changes from the form, and/or such amendments, modifications, supplements
and/or restatements as the Company may determine to make. Notwithstanding the
foregoing, no such change, amendment, modification, supplement and/or
restatement may materially adversely affect any Support Party in its capacity as
a holder of Existing Notes without the consent of the Requisite Support Parties
(as defined below). The Support Parties acknowledge and agree that the following
shall not be deemed to materially adversely affect any Support Party in its
capacity as a holder of the Existing Notes:  (i) the waiver or modification of
any condition, including, without limitation, the minimum tender condition or
(ii) the extension of the early tender deadline, the withdrawal deadline, or the
expiration date of the Exchange Offer.

 

(b)                                 The Exchange Offer and Consent Solicitation
contemplated by the Transaction Documents, as may be modified pursuant to the
terms of this Agreement, is referred to herein as the “Qualified Transaction.”

 

2.                                      Agreements of the Support Parties. 
Subject to the terms and conditions hereof, and except as expressly released by
the Company in writing from any of the following obligations, each of the
Support Parties hereby agrees: (a) to validly and timely tender, prior to the
withdrawal deadline of the Exchange Offer, all of its Participating Notes (as
defined below) held as of the withdrawal deadline of the Exchange Offer and
related Consents into the Exchange Offer and Consent Solicitation, in accordance
with the applicable procedures set forth in the Exchange Offer Materials, and to
not withdraw or revoke such tender in the Exchange Offer and Consent
Solicitation; (b) to validly and timely tender within one (1) business day of
the acquisition thereof (and, in any case, prior to the expiration date of the
Exchange Offer) any Participating Notes acquired after the withdrawal deadline
of the Exchange Offer and related Consents, into the Exchange Offer and Consent
Solicitation, in accordance with the applicable procedures set forth in the
Exchange Offer Materials, and to not withdraw or revoke such tender or Consent
in the Exchange Offer and Consent Solicitation; and (c) not to object to, delay,
impede or take any other actions to interfere, directly or indirectly, in any
respect with acceptance or implementation of the Qualified Transaction.

 

3.                                      Agreements of the Company. Subject to
the terms and conditions hereof, for so long as this Agreement has not been
terminated, upon the occurrence of a Support Termination Event (as defined
below) and except as expressly released by each Support Party in writing from
any of the following obligations, the Company agrees to modify the terms of the
Exchange Offer to reflect those set forth in the Exchange Offer Materials by
11:59 p.m. on the date that is three (3) business days after the date hereof
(such date on which the modified terms are communicated to eligible holders of
the Existing Notes, the “Amendment Date”).

 

2

--------------------------------------------------------------------------------


 

4.                                      Termination of Obligations.  Except as
set forth in Section 13 hereof, this Agreement shall terminate and all
obligations of the Parties shall immediately terminate and be of no further
force or effect upon the occurrence of any of the following events (each, a
“Support Termination Event”):

 

(a)                                 by the mutual written consent of the Company
and each of the Support Parties, provided that notice of such termination is
provided within one (1) business day of such mutual written consent to the
persons and entities listed on Schedule 1 annexed hereto, in accordance with
Section 12 hereof;

 

(b)                                 with respect to each Support Party, if the
Company terminates or completes the Exchange Offer;

 

(c)                                  with respect to each Support Party, if the
Amendment Date has not occurred within three (3) business days after the date
hereof;

 

(d)                                 with respect to each Support Party, upon
satisfaction of such Support Party’s obligations under Section 2; and

 

(e)                                  upon the occurrence of, and a written
notification from each Support Party to the Company that it is terminating this
Agreement based on the occurrence of, any of the following:

 

(i)                                     if the Closing Date has not occurred by
the date that is sixty (60) days after the date hereof, provided that the
failure of the Closing Date to occur by such date is not the result of a breach
of the terms hereof by any Support Party;

 

(ii)                                  the issuance by any governmental
authority, or any other regulatory authority or court of competent jurisdiction,
of any final, non-appealable injunction, ruling or order making illegal or
otherwise preventing the consummation of the transactions contemplated by this
Agreement and any of the definitive documentation contemplated hereby or
thereby;

 

(iii)                               commencement of an involuntary bankruptcy
case against the Company or the filing of an involuntary petition seeking
bankruptcy, winding up, dissolution, liquidation or other substantially similar
relief in respect of the Company, under any federal, state or foreign
bankruptcy, insolvency, receivership or substantially similar law (provided that
such involuntary proceeding is not dismissed within a period of thirty (30) days
after the filing thereof); or

 

(iv)                              the Company taking any of the following
actions: (A) voluntarily commencing any case or filing any petition seeking
bankruptcy, winding up, dissolution, liquidation or other substantially similar
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or substantially similar law, (B) applying for or consenting to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or substantially
similar official for the Company or (C) filing an answer admitting the material
allegations of a petition filed against it in any such proceeding.

 

Upon the occurrence of a Support Termination Event, unless waived hereunder,
this Agreement shall terminate with respect to the applicable Parties. Each such
Party shall be released from its commitments, undertakings and agreements under
or related to this Agreement, and there shall be no liability or obligation on
the part of any such applicable Party under or related to this Agreement.
Notwithstanding the foregoing, in no event shall any such termination relieve
any such applicable Party from (i) liability for its breach or non-performance
of its obligations under this Agreement before the date of such termination or
(ii) any obligations

 

3

--------------------------------------------------------------------------------


 

under this Agreement which expressly survive any such termination hereunder,
including, without limitation, pursuant to Section 13 hereunder.

 

5.                                      Representations of the Support Parties
and the Company. Solely on its own behalf and not on behalf of any other Support
Party, each of the Support Parties and the Company hereby represents and
warrants that, as of the date hereof, the following statements are true, correct
and complete:  (a) it has all requisite corporate, partnership, limited
liability company or similar authority to execute this Agreement and carry out
the transactions contemplated hereby and perform its obligations contemplated
hereunder, and the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder have been duly authorized by all necessary
corporate, partnership, limited liability company or other similar action on its
part; (b) the execution, delivery and performance by such Party of this
Agreement does not violate (i) any provision of law, rule or regulation
applicable to it or any of its subsidiaries or (ii) its charter or bylaws (or
other similar governing documents) or those of any of its subsidiaries; and
(c) this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms (subject, as to enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity).

 

6.                                      Additional Representations of the
Support Parties. Solely on its own behalf and not on behalf of any other Support
Party, each of the Support Parties severally and not jointly, hereby represents
and warrants that, as of the date hereof, the following statements are true,
correct and complete:  such Support Party (i) either (A) is the sole legal and
beneficial owner of the aggregate principal amount of Existing Notes set forth
below its name on the signature page hereof, free and clear of all claims, liens
voting restrictions, participation interests and other encumbrances, or (B) has
sole investment and voting discretion with respect to such Existing Notes in
respect of matters relating to the Exchange Offer contemplated by this Agreement
and has the power and authority to bind the beneficial owner(s) of such Existing
Notes to the terms of this Agreement and (ii) has full power and authority to
act on behalf of, vote and consent to matters concerning such Existing Notes in
respect of matters relating to the Exchange Offer contemplated by this Agreement
and dispose of, exchange, assign and transfer such Existing Notes (with respect
to a Support Party, all Existing Notes under clauses (A) and (B) and any
additional Existing Notes it owns or has such control over from time to time or
acquires after the date hereof, collectively, its “Participating Notes”). The
aggregate principal amount of Participating Notes of each of the Support Parties
as of the date hereof is set forth below its name on the signature pages hereto.

 

7.                                      Transfers of Participating Notes.  So
long as this Agreement has not terminated with respect to such Support Party,
each Support Party agrees that it shall not sell, transfer, assign or otherwise
dispose of any of its Participating Notes, or any option thereon or any right or
interest (voting or otherwise) in any of its Participating Notes (including,
without limitation, any participation therein), except to a party that is a
Support Party; provided that any such Participating Notes shall automatically be
deemed to be subject to the terms of this Agreement, and any election to
exchange Participating Notes made by the Support Party transferor shall be
binding upon the transferee.  Any additional Existing Notes hereafter acquired
by any Support Party shall automatically be deemed to be Participating Notes of
such Support Party and shall be subject to all of the terms of this Agreement.

 

8.                                      Amendments and Waivers.  The terms and
conditions of this Agreement may be amended, modified, restated, waived or
supplemented only with the prior written approval of (a) the Company and (b) the
Support Parties representing, as of the proposed date of amendment at least 80%
in aggregate principal amount of the Participating Notes (the Support Parties
described in the foregoing clause (b), the “Requisite Support Parties”).

 

9.                                      Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without giving effect to the principles of conflict of laws that would
require the application of the law of any other jurisdiction.  By its execution
and delivery of this Agreement, each of the Parties

 

4

--------------------------------------------------------------------------------


 

hereto hereby irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
only be brought in either a state or federal court of competent jurisdiction in
the State and County of New York. By execution and delivery of this Agreement,
each of the Parties hereto hereby irrevocably accepts and submits itself to the
exclusive jurisdiction of each such court, generally and unconditionally, with
respect to any such action, suit or proceeding. EACH PARTY HERETO
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO ABOVE.

 

10.                               Specific Performance. It is understood and
agreed by the Parties that money damages would not be a sufficient remedy for
any breach of this Agreement by any Party. Consequently, each non-breaching
Party shall be entitled to specific performance and injunctive or other
equitable relief as a remedy for any such breach, including, without limitation,
any order of a court of competent jurisdiction requiring any Party to comply
with any of its obligations hereunder. Each Party further agrees to waive any
requirement for the securing or posting of a bond in connection with such
remedy.

 

11.                               No Offer or Solicitation.  Nothing in this
Agreement, including the Exhibits hereto, shall constitute an offer to sell or a
solicitation of offer to purchase (for cash or exchange) the Exchange Notes or
any other security.  Any such offer, if any is ultimately made, shall be made
solely pursuant to the Exchange Offer Materials in final form.

 

12.                               Notices.  All demands, notices, requests,
consents and other communications under this Agreement shall be in writing, sent
contemporaneously to all of the Support Parties and the Company, and deemed
given when delivered, if delivered by hand, upon confirmation of transmission,
if delivered by facsimile, or upon transmission, if delivered by email, in each
case, at the addresses, facsimile numbers or email addresses set forth on
Schedule 1 hereto.

 

13.                               Survival.  Notwithstanding the termination of
this Agreement in accordance with its terms, the agreements and obligations of
the Parties in this Section 13 and Sections 9-10, 12, 14-15 and 17 shall survive
such termination and shall continue in full force and effect for the benefit of
the Support Parties and the Company in accordance with the terms hereof.

 

14.                               Successors and Assigns; Severability.  This
Agreement is intended to bind and inure to the benefit of the Parties and their
respective permitted successors, assigns, heirs, executors, estates,
administrators and representatives.  The invalidity or unenforceability at any
time of any provision hereof in any jurisdiction shall not affect or diminish in
any way the continuing validity and enforceability of the remaining provisions
hereof or the continuing validity and enforceability of such provision in any
other jurisdiction.

 

15.                               Entire Agreement.  This Agreement constitutes
the entire agreement of the Parties with respect to the subject matter hereof
and supersedes all prior agreements (oral and written) and all other prior
negotiations, but shall not supersede the Transaction Documents. The Parties
acknowledge and agree, however, that any confidentiality agreements heretofore
executed between the Company and any Support Party shall continue in full force
and effect as provided therein.  The terms of this Agreement and the terms of
the Exchange Offer Materials shall, whenever possible, be read in a
complementary manner; provided, that, to the extent there is a conflict between
this Agreement and the Exchange Offer Materials, the conflicting term of the
Exchange Offer Materials shall control and govern.

 

16.                               Publicity.  The Company shall not, either
before or after the Closing Date (a) use the name of any Support Party in any
press release without such Support Party’s prior written consent or (b) disclose
to any person, other than legal, accounting, financial and other advisors to the
Company, the principal amount or percentage of any Existing Notes held by any
Support Party or any of its respective subsidiaries. Notwithstanding the
foregoing, the Company shall be permitted to disclose at any time the aggregate
principal amount of, and aggregate percentage of, any

 

5

--------------------------------------------------------------------------------


 

class of Existing Notes held by the Support Parties as a group. The Support
Parties hereby consent to the disclosure by the Company in the Transaction
Documents, or as otherwise required by law or regulation (including in a Current
Report on Form 8-K filed with the Securities and Exchange Commission), the
execution, parties to, terms and contents of this Agreement (and a copy thereof)
and the aggregate principal amount of, and aggregate percentage of, any series
of Existing Notes held by the Support Parties as a group.  The Support Parties
shall not (i) use the name of the Company or any of its subsidiaries in any
press release or (ii) disseminate to any news media any press releases, public
filings, public announcements or other public communications, in the case of
each of clauses (i) and (ii), relating to this Agreement or the transactions
contemplated hereby and any amendments thereof without first (x) submitting such
press releases, public filings, public announcements or other public
communications to counsel for the Company for review and potential suggestions
and comments and (y) receiving the prior written consent of the Company. Nothing
contained herein shall be deemed to waive, restrict, amend or modify the terms
of any existing or future confidentiality or non-disclosure agreement between
the Company and any Support Party.

 

17.                               Fiduciary Duties.  Notwithstanding anything to
the contrary herein, nothing in this Agreement shall create any fiduciary duty
on the part of the Company or any members, partners, managers, managing members,
officers, directors, employees, advisors, principals, attorneys, professionals,
accountants, investment bankers, consultants, agents or other representatives of
the Company or its affiliated entities, in each case, in any such person’s
capacity as a member, partner, manager, managing member, officer, director,
employee, advisor, principal, attorney, professional, accountant, investment
banker, consultant, agent or other representative of the Company or its
affiliated entities.  Nothing in this Agreement shall create any fiduciary duty
of any of the Support Parties to each other, the Company or any of the Company’s
creditors or other stakeholders.

 

18.                               Fees and Expenses.  The Company agrees to pay
at, or substantially concurrently with, closing or the termination of the
Exchange Offer, against delivery of a reasonably detailed invoice therefor, the
reasonable and documented fees and expenses of Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel to the Support Parties; provided that the Company shall
not be obligated to pay any such fees in excess of $25,000.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacities as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

99 CENTS ONLY STORES LLC

 

 

 

 

By:

/s/ Felicia Thornton

 

 

Name: Felicia Thornton

 

 

Title: Chief Financial Officer

 

Signature Page to Transaction Support Agreement

 

--------------------------------------------------------------------------------


 

Dated:

November 21, 2017

 

 

SUPPORT PARTY

 

Name of Institution:

CPP Investment Board (USRE II) Inc.

 

 

 

 

By:

/s/ Ryan Selwood

 

Name:

Ryan Selwood

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Pierre Lavallee

 

Name:

Pierre Lavallee

 

Title:

Authorized Signatory

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

Signature Page to Transaction Support Agreement

 

--------------------------------------------------------------------------------


 

Dated:

November 22, 2017

 

 

SUPPORT PARTY

 

Name of Institution:

AF III Holdings A S.a r.l.

 

 

 

 

By:

/s/ Michael Thomas

 

Name:

Michael Thomas

 

Title:

A Manager

 

 

 

 

By:

/s/ Paul Galliver

 

Name:

Paul Galliver

 

Title:

B Manager

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

Signature Page to Transaction Support Agreement

 

--------------------------------------------------------------------------------


 

Dated:

November 21, 2017

 

 

 

SUPPORT PARTY

 

Name of Institution:

Litespeed Management, LLC

 

 

 

 

By:

/s/ Jamie Zimmerman

 

Name:

Jamie Zimmerman

 

Title:

CEO

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

Signature Page to Transaction Support Agreement

 

--------------------------------------------------------------------------------


 

Dated:

November 21, 2017

 

 

SUPPORT PARTY

 

Name of Institution:

Phoenix Investment Adviser LLC

 

 

 

 

By:

/s/ Robert Youree

 

Name:

Robert Youree

 

Title:

CFO

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

Signature Page to Transaction Support Agreement

 

--------------------------------------------------------------------------------


 

Dated:

November 22, 2017

 

 

SUPPORT PARTY

 

Name of Institution:

Wasserstein Debt Opportunities, L.P.

 

 

 

 

By:

/s/ Rajay Bagaria

 

Name:

Rajay Bagaria

 

Title:

President & Chief Investment Officer

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

Signature Page to Transaction Support Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NOTICE ADDRESSES

 

If to the Company:

 

99 Cents Only Stores LLC
4000 Union Pacific Avenue
City of Commerce, CA 90023
Attention: Felicia Thornton

 

with a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

2029 Century Park East, 33rd Floor
Los Angeles, CA 90067

Attention:                             Paul S. Aronzon (paronzon@milbank.com)

Adam Moses (amoses@milbank.com)

 

Proskauer Rose LLP

2049 Century Park East
Los Angeles, CA 90067

Attention:                             Michael A. Woronoff
(mworonoff@proskauer.com)

Philippa M. Bond (pbond@proskauer.com)

 

If to Support Parties:

 

To the individual named on each Support Party’s signature page

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY  10004

Attn: Emil Buchman (emil.buchman@friedfrank.com)

Gary Kaplan (gary.kaplan@friedfrank.com)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUMMARY OF AMENDMENTS TO THE TERMS OF THE ORIGINAL EXCHANGE OFFER

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The following describes the principal changes between the terms of the Original
Exchange Offer and the terms to be included in the New Exchange Offer
Memorandum.  Except as described below, the Exchange Offer would be conducted on
the same economic terms and otherwise consistent in all material respects with
the terms set forth in the Original Exchange Offer Memorandum.  Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Original Exchange Offer Memorandum.

 

 

 

Original Terms

 

Amended Terms

Exchange Consideration for Sponsor Affiliates

 

Sponsor Affiliates indicated that they would elect to receive 13% All PIK Notes
due 2023 for all of their Existing Notes in the Original Exchange Offer.

 

Sponsor Affiliates have agreed to exchange their Existing Notes in the Exchange
Offer for shares of preferred stock (the “New Preferred Stock”) to be issued by
Number Holdings, Inc., the direct parent of the Company. New Preferred Stock may
not be Disqualified Stock of the Company or of a restricted subsidiary of the
Company.

Early Tender Consideration

 

$30.00 in principal amount of New Secured Notes (in addition to the Exchange
Consideration) to Eligible Holders who tender before the Early Tender Date.

 

$30.00 in principal amount of New Secured Notes and $7.50 in cash on each $1,000
in principal amount of New Secured Notes (in addition to the Exchange
Consideration) to Eligible Holders who tender before the Early Tender Date.

 

$30.00 additional liquidation preference per share of New Preferred Stock and
$7.50 in additional aggregate liquidation preference of New Preferred Stock to
Sponsor Affiliates who properly tender before the Early Tender Date.

Minimum Tender Condition

 

None.

 

The Exchange Offer will be conditioned on the satisfaction, or waiver by the
Company, of the condition that not less than 95% in aggregate principal amount
of Existing Notes have been validly tendered and not validly withdrawn prior to
the Expiration Date.

New Secured Notes maturity

 

June 15, 2023.

 

April 14, 2022.

Optional Redemption

 

From and after the date of issuance, the New Secured Notes are redeemable at a
redemption price equal to 100% of the principal amount of the New Secured Notes
redeemed, plus accrued and unpaid interest thereon to the redemption date.

 

See Annex A.

Liens

 

The limitation on liens covenant contained, among other things, a basket (the
“New Notes Lien Basket”) for liens securing up to $250 million in aggregate
principal amount of New Secured Notes at any one time outstanding.

 

Will revise the New Notes Lien Basket to $148 million in aggregate principal
amount of New Secured Notes at any one time outstanding.

 

--------------------------------------------------------------------------------


 

 

 

Original Terms

 

Amended Terms

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

 

The limitation on incurrence of Indebtedness and issuance of Disqualified Stock
and Preferred Stock covenant contained, among other things, a basket (the “New
Notes Debt Basket”) for the issuance of up to $250 million in aggregate
principal amount of New Secured Notes.

 

Will revise the New Notes Debt Basket to $148 million in aggregate principal
amount of New Secured Notes.

Limitations on amendments to the Credit Facilities

 

None.

 

So long as the New Secured Notes are outstanding (other than if the New Secured
Notes have been defeased pursuant to “legal defeasance” or “covenant defeasance”
as described under “Description of the New Secured Notes—Defeasance” in the
Original Exchange Offer Memorandum), the Company shall not amend, supplement or
otherwise modify the Credit Facilities (whether currently in existence or
incurred in exchange, refinancing or replacement thereof or in addition thereto)
in a manner that permits the Company or the restricted subsidiaries to incur
liens that are senior in priority to the liens securing the New Secured Notes to
the extent that such liens are not permitted to be incurred pursuant to the
terms of the Credit Facilities as in effect on the issue date of the New Secured
Notes.

Limitations on liens relating to the New Preferred Stock

 

None.

 

In no event shall the Company, and the Company shall not permit any of the
restricted subsidiaries to, incur a lien securing New Preferred Stock, other
than any such lien which is junior in priority to the liens securing the
collateral. The New Preferred Stock shall not be exchanged for indebtedness of
the Company or any of the restricted subsidiaries.

 

--------------------------------------------------------------------------------


 

Annex A

 

On or after June 15, 2019, the Issuer may redeem the New Secured Notes at its
option, in whole at any time or in part from time to time, upon not less than 30
nor more than 60 days’ prior notice mailed by first-class mail to each holder’s
registered address or in accordance with the applicable procedures of DTC, at
the following redemption prices (expressed as a percentage of principal amount),
plus accrued and unpaid interest, to the redemption date (subject to the right
of holders of record on the relevant record date to receive interest due on the
relevant interest payment date), if redeemed during the 12-month period
commencing on June 15 of the years set forth below:

 

Period

 

Redemption Price

 

2019

 

102.000

%

2020

 

101.000

%

2021

 

100.000

%

 

In addition, prior to June 15, 2019, the Issuer may redeem the New Secured Notes
at its option, in whole at any time or in part from time to time, upon not less
than 30 nor more than 60 days’ prior notice mailed by first-class mail to each
holder’s registered address or in accordance with the applicable procedures of
DTC, at a redemption price equal to 100% of the principal amount of the New
Secured Notes redeemed plus the Applicable Premium as of the applicable
redemption date (subject to the right of holders of record on the relevant
record date to receive interest due on the relevant interest payment date). 
“Applicable Premium” shall be defined consistent with the definition of the
Applicable Premium set forth in the indenture governing the Existing Notes,
except that references to December 15, 2014, shall be deemed to be references to
June 15, 2019.

 

Notwithstanding and in addition to the foregoing (and without limiting the
foregoing in any respect), prior to June 15, 2019, the Issuer may redeem, at its
option:

 

(1)         the New Secured Notes, in whole or in part, in connection with or
upon the occurrence of a Change of Control or a public Equity Offering at a
redemption price equal to 102% of the principal amount of the New Secured Notes,
plus accrued and unpaid interest, to the redemption date (subject to the right
of holders of record on the relevant record date to receive interest due on the
relevant interest payment date); provided that such redemption must occur on, or
within 90 days after, the date on which any such Change of Control or public
Equity Offering, as applicable, is consummated, and upon not less than 5 days’
nor more than 60 days’ notice by the Issuer mailed to each holder of New Secured
Notes being redeemed or made available by (or at the direction of) the Issuer to
each such holder in accordance with the applicable procedures of DTC (which
notice, if issued prior to the date on which the applicable Change of Control or
Public Equity Offering is consummated, may indicate that the Issuer’s obligation
to effect such contemplated redemption is conditioned upon the occurrence of
such Change of Control or Public Equity Offering) and otherwise in accordance
with the procedures set forth in the New Secured Notes Indenture; and

 

(2)         in the aggregate up to 35% of the original aggregate principal
amount of the New Secured Notes (calculated after giving effect to any issuance
of Additional Notes) with the net cash proceeds of one or more Equity Offerings
(a) by the Issuer or (b) by any direct or indirect parent of the Issuer, in each
case to the extent the net cash proceeds thereof are contributed to the common
equity capital of the Issuer or used to purchase Capital Stock (other than
Disqualified Stock) of the Issuer at a redemption price (expressed as a
percentage of principal amount thereof) of 103.000%, plus accrued and unpaid
interest to the redemption date (subject to the right of holders of record on
the relevant record date to receive interest due on the relevant interest
payment date); provided that (a) at least 65% of the original aggregate
principal amount of the New Secured Notes (calculated after giving effect to any
issuance of Additional Notes) shall remain outstanding after each such
redemption; and (b) such redemption must occur within 90 days after the date on
which any such Equity Offering is consummated, and upon not less than 30 days’
nor more than 60 days’ notice by the Issuer mailed to each holder of New Secured
Notes being redeemed and otherwise in accordance with the procedures set forth
in the New Secured Notes Indenture.

 

--------------------------------------------------------------------------------